Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Loretta Jane Reeves appeals the district court’s judgment granting the Appellees’ motion for summary judgment and dismissing her hostile work environment claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Reeves v. Virginia Dep’t of Corr. Educ., No. CA-02-20-2, 2003 WL 76117 (W.D.Va. Jan. 9, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.